Citation Nr: 0117836	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 
1998, for a 20 percent disability rating for a fracture, left 
ankle with traumatic arthritis.

2.  Entitlement to an effective date earlier than January 14, 
1998, for a 10 percent disability rating for residuals of a 
fracture, left fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had active service from October 1984 to April 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's representative has requested consideration of 
claims seeking separate ratings for arthritis and tender 
scars associated with the left ankle disability.  See Letter 
to Veterans Service Center Manager, dated December 5, 2000.  
As these matters are not presently in appellate status before 
the Board, they are referred to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  The RO received the veteran's claim for an increased 
rating in excess of 10 percent for residuals of a left ankle 
fracture on January 14, 1998.

2.  An informal claim for separate service connection for 
residuals of a left fibula fracture may be construed from the 
treatment records of Dr. Beinhaker dated January 1999.

3.  The objective evidence of record does not reveal that it 
was factually ascertainable during the one year prior to 
January 14, 1998 that the veteran was entitled to an 
increased rating for residuals of a left ankle fracture; or a 
10 percent disability evaluation for residuals of a left 
fibula fracture.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
14, 1998, for the award of a 20 percent evaluation for 
residuals of a fracture, left ankle with traumatic arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.105, 3.155, 3.157, 3.160, 3.400, 
4.71a, Diagnostic Code (DC) 5010-5271, 20.200, 20.201, 
20.302(a), 20.1103, (2000).

2.  The criteria for an effective date earlier than January 
14, 1998, for the award of a 10 percent evaluation for 
residuals of a fracture, left fibula are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104, 3.105, 3.155, 3.157, 3.160, 3.400, 4.71a, DC 5262, 
20.200, 20.201, 20.302(a), 20.1103, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the H.R. 4864, the "Veterans Claims Assistance Act of 
2000" was enacted.  The provisions, in effect, eliminate the 
"well-grounded" claims requirement.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

The veteran and her representative have been informed by the 
RO of the specific reason that the claims were denied.  See, 
in particular, the March 2000 Statement of the Case (SOC).  
Additionally, the SOC included provisions of law with respect 
to effective date rating principles.  It is therefore 
apparent that they were knowledgeable regarding the necessity 
of competent evidence to support the claim.  Thus, it is 
concluded that the veteran and her representative had notice 
of the type of information needed to support the claim and 
complete the application.  Thus, the Board concludes that the 
duty to assist veteran has been satisfied with respect to the 
appellate issues.  The Board must decide the case based on 
the evidence of record.  38 C.F.R. § 19.4 (2000).  The Board 
has examined the record and determined that VA does not have 
any further obligation to assist in the development of 
veteran's claims for earlier effective dates.

Generally, the effective date of an award based on an 
original claim of compensation, or an increased rating claim, 
is the latter of two alternative dates - the date of receipt 
of the claim, or the date entitlement arose.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If an original claim was 
received within one year after separation from service, the 
effective date would be the day after separation from 
service, or the date entitlement arose.  38 C.F.R. § 
3.400(b)(2).

Here, both of the instant claims arise from veteran's claim 
for an increased rating in January 1998, over 2 years after 
the last rating action.  Therefore, the effective date will 
be the date of receipt of the claim, or as early as one year 
prior to receipt of the claim (January 1997), with evidence 
of entitlement.

The Board will look to all communications from the veteran 
that may be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, VA is required 
to identify and act on informal claims for benefits.  38 
C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a).


I. Earlier Effective Date, residuals, fracture, left ankle, 
rated as 20 percent disabling

Historically, the RO established service connection for 
residuals of a fracture, left ankle in an October 1993 rating 
decision.  A 20 percent rating was assigned effective April 
16, 1993, the day after separation from service.  

The veteran failed to report for a scheduled VA examination, 
in September 1995.  As a consequence, she was notified by 
rating action and notification letter that month, that the RO 
proposed to reduce her rating to 10 percent. She was given 60 
days to respond, or submit additional evidence.  As she 
failed to respond, the 20 percent rating was reduced to 10 
percent by rating action in November 1993.  The veteran did 
not timely appeal that decision, and it became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

On January 14, 1998, the RO received a VA Form 21-4138, 
Statement in Support of Claim, requesting an increased 
evaluation for the left ankle disorder.

By rating action in August 1999, the RO increased the 
evaluation for residuals of a left ankle fracture to 20 
percent, effective to January 15, 1999.  This was the date of 
a private medical report.  The veteran filed a notice of 
disagreement in January 2000.  Subsequently, by rating 
decision in March 2000, the effective date was amended to 
January 14, 1998, the date of receipt of the increased rating 
claim.

Turning first to the accuracy of the date of claim, the Board 
must ensure the finality of the earlier November 1995 rating 
decision.  The RO notified the veteran of that rating 
decision reducing her initially established rating of 20 
percent to 10 percent by letter dated November 1995.  That 
decision became final, as she did not filed a notice of 
disagreement within one year from the date the RO mailed 
notice of the determination.  38 C.F.R. §§ 20.302(a) and 
20.200 (appeal is initiated by filing a notice of 
disagreement).  The record is silent until the veteran's 
increased rating claim in January 1998.  Therefore, the 
November 1995 rating decision became final.

The veteran argued that the effective date of the increased 
rating should be the date of the initial reduction of the 
rating.  The Board notes that the medical record after July 
1993, and prior to 1998, apparently contains only a single 
reference to ankle pain in April 1995.  The absence of 
significant left ankle pathology prior to 1998 precludes an 
earlier effective date for the 20 percent evaluation.  The 
left ankle disability is evaluated pursuant to the provisions 
of Diagnostic Code 5271, for limitation of motion of the 
ankle, which allows a maximum rating of 20 percent.  
38 C.F.R. § 4.71a, DC 5271.  The Board notes that the veteran 
is rated at this maximum allowable rating.  The evidence of 
record does not support a 20 percent evaluation for the 
residuals of a left ankle fracture prior to January 14, 1998.

In summary, the record shows that the date of claim was 
accurately specified as January 14, 1998 and that the record 
contained no medical evidence within the one-year period 
prior to that date that might support the award of a 20 
percent evaluation.  For these reasons, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an effective 
date earlier than January 14, 1998 for the award of a 20 
percent evaluation for residuals of the left ankle fracture.

II. Earlier Effective Date for service connection for 
residuals, fracture, left fibula, rated as 10 percent 
disabling

The veteran contends that she is entitled to a earlier 
effective date for residuals of a left fibula fracture. She 
contends that a separate 10 percent rating should be 
effective to the day after separation from service.

The Board notes that the veteran was service connected for 
residuals of an injury to the left ankle effective to the day 
after separation from service.  While a separate rating was 
not established at that time for the left fibula fracture, 
the evidence clearly indicates this was part of the left 
ankle injuries, and considered in the rating action at that 
time.  While the Board sympathizes with the veteran, there is 
no indications that a separate rating for the left fibula 
fracture was warranted at that time.
On January 14, 1998, the RO received a claim for an increased 
rating for the left ankle disorder.  In an April 1999 VA 
examination, the examiner noted satisfactory alignment of the 
ankles. There was minimal atrophy of the left calf.  An 
August 1999 rating established a 10 percent rating for 
residuals of a left fibula fracture.  In making that 
determination, the RO considered a medical record submitted 
by Neil A. Beinhaker, M.D., noting restriction of ankle and 
knee motion, with ligament strain in the left knee.  The 
rating was established effective to January 25, 1999, the 
date of Dr. Beinhaker's record.

The veteran appealed the effective date of service connection 
claiming that the date should have been the day following 
separation from service.  By rating action in March 2000, the 
RO found that the correct effective date of service 
connection was January 14, 1998, the date the claim was 
received.

According to the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5262, Impairment of the tibia 
and fibula with marked knee or ankle disability warrant a 30 
percent evaluation; moderate disability warrant a 20 percent 
evaluation; and, slight disability warrant a 10 percent 
evaluation. 

Dr. Beinhaker's treatment records, dated January 1999, may be 
considered an informal claim for service connection for 
residuals of a left fibula fracture.  The objective evidence 
of record shows no treatment for this condition during the 
one year period prior to this (informal) claim.  There are no 
records in the claims file indicating that, prior to January 
1999, the veteran suffered from disability more nearly 
approximating slight knee or ankle impairment as a result of 
residuals of a fractured fibula.  Therefore, given the 
absence of objective evidence of any earlier disability, the 
Board finds no basis in the record to find that the veteran's 
residuals of a left fibula fracture existed to a compensable 
degree until the time of submission of the veteran's claim in 
January 1998.

The Board considers the initial claim for service connection 
for a left ankle injury to have included the recorded left 
fibula fracture.  The rating at that time included 
consideration of the left fibula fracture.  No evidence of 
any knee, or calf impairment was noted at that time.  The 
Board concurs with the RO's grant of a separate rating for 
residuals of a left fibula fracture at this time, concluding 
that Dr. Beinhaker's January 1999 treatment records 
constituted the submission of evidence of slight disability 
affecting the knee, to the extent that a separate rating 
under diagnostic code 5262 for impairment of the fibula was 
now warranted.

Clearly, the objective evidence does not show that it was 
factually ascertainable during the one year prior to January 
14, 1998 that the veteran was entitled to a 10 percent 
disability evaluation for residuals of a left fibula 
fracture.  38 C.F.R. § 4.71a, DC 5262.  For these reasons, 
the Board finds that the date of claim, January 14, 1998, is 
the proper effective date for the 10 percent evaluation, and 
that the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.


ORDER

An effective date earlier than January 14, 1998 for the award 
of a 20 percent evaluation for residuals of a left ankle 
fracture is denied.

An effective date earlier than January 14, 1998 for the 
service-connected residuals of a left fibula fracture is 
denied.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 

